COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Mark and Kelly Hall v. Randy and Melinda Rogers

Appellate case number:      01-19-00408-CV

Trial court case number:    2015-55294

Trial court:                215th District Court of Harris County

      Appellees, Randy and Melinda Rogers, have filed a motion to dismiss this appeal.
Appellees’ motion does not comply with the rules because it omits a certificate of
conference. TEX. R. APP. P. 10.1(a)(5). Moreover, appellants, Mark and Kelly Hall, filed a
motion to extend their briefing deadline to February 6, 2020, which this Court granted.
Accordingly, we deny appellee’s motion.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually        Acting for the Court


Date: January 9, 2020